         Case 1:20-cv-08873-SLC Document 24 Filed 09/10/21 Page 1 of 2




OSBORN LAW P.C.
Daniel A. Osborn, Esq.            43 West 43rd Street, Suite 131   Email: info@osbornlawpc.com
Lindsay M. Trust, Esq.            New York, New York 10036         www.osbornlawpc.com
                                  Phone: 212-725-9800
                                  Facsimile: 212-500-5115




                                            September 10, 2021


      VIA ECF

      Honorable Sarah L. Cave
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street, Room 1670
      New York, New York 10007

                         Re:   Nieves v. Commissioner of Social Security,
                               Civil Action No 1:20-cv-08873-SLC

      Dear Judge Cave,

              We write on behalf of plaintiff, Oswaldo Nieves, Jr., and with the consent
      of the defendant, to request a 30-day extension of time to file plaintiff’s motion for
      judgment on the pleadings. Plaintiff’s motion is due on September 14, 2021.
      Plaintiff respectfully requests an extension of time up to and including October 14,
      2021. This is plaintiff’s second request for an extension.

              As we explained previously, the delay in preparation of the Administrative
      Records due to COVID-related issues, and the recent easing of those problems, has
      resulted in numerous closely scheduled (and overlapping) briefing deadlines. We
      hope and expect that the easing will continue over the next several months and that
      by the end of the year, neither the Agency nor the claimants will need to request as
      many modifications to the briefing schedules as have been requested in the past.

             At this time, plaintiff Oswaldo Nieves, Jr. respectfully requests the
      following revised briefing schedule:
         Case 1:20-cv-08873-SLC Document 24 Filed 09/10/21 Page 2 of 2




Honorable Sarah L. Cave
September 10, 2021
Page 2



                  a. Plaintiff to serve his motion for judgment on the pleadings on or
                     before October 14, 2021;

                  b. Defendant to serve its response/cross-motion on or before
                     December 13, 2021; and

                  c. Plaintiff to serve his reply (if any) on or before January 4, 2022.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn
                                            OSBORN LAW, P.C.
                                            43 West 43rd Street, Suite 131
                                            New York, New York 10036
                                            Telephone:    212-725-9800
                                            Facsimile:    212-500-5115
                                            dosborn@osbornlawpc.com


                                                Plaintiff's letter-motion for an extension of the social
                                                security briefing schedule (ECF No. 23) is GRANTED,
cc: Leslie Ramirez-Fisher, Esq. (by ECF)        and the proposed schedule is ADOPTED.

                                                The Clerk of Court is respectfully directed to close ECF
                                                No. 23.

                                                SO ORDERED 9/10/2021
